DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 3-7, 15-17, and 20-27 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1 and 3-7 is the inclusion of the limitation of a pair of current sensors, one sensor being electrically coupled between the first output node and the midpoint connection by way of a first AMB winding and the second sensor being electrically coupled between the second output node and the midpoint connection by way of a second AMB winding. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 15-17 and 20 is the inclusion of the limitation that the voltage across the capacitors is balanced by: coupling the first output node and the midpoint connection in series by way of an inductor; coupling the second output node to the first output node; and operating the first switching device and second switching device such that the voltage across each capacitor is substantially equal.  It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 21-27 is the inclusion of the limitation that wherein, the first output node is directly coupled to a first terminal of a first AMB winding, the midpoint connection is directly coupled to a second terminal of the first AMB winding, and wherein, the second output node is directly coupled to a first terminal of a second AMB winding, the midpoint connection is directly coupled to a second terminal of the second AMB winding. It is this limitation found in each of the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837